People v Peters (2021 NY Slip Op 05872)





People v Peters


2021 NY Slip Op 05872


Decided on October 27, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
VALERIE BRATHWAITE NELSON
DEBORAH A. DOWLING, JJ.


2004-06469
 (Ind. No. 2573/03)

[*1]The People of the State of New York, respondent,
vTyrone Peters, appellant.


Tyrone Peters, Dannemora, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 8, 2012 (People v Peters, 98 AD3d 587), affirming a judgment of the Supreme Court, Kings County, rendered July 23, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., AUSTIN, BRATHWAITE NELSON and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court